EDETAILED ACTION
Office Action Summary
Instant Application was filed 3/18/2020 and claims priority to 6/24/2016. Claims 9-13 and 16-37 are pending in the instant application of which claims 9-13 and 16-37 are rejected.
Examiner called Amit Singhall (Reg. No. 71031) on 9/30/2021 and asked for a terminal disclaimer to help overcome the double patenting rejection however Mr. Singhall informed examiner that they would submit the Terminal disclaimer after receiving this non-final.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been 9/27/2021 has been entered.
 
Applicant’s Arguments and Examiner’s Response
Applicant argues:
That instant application is patentably distinct from patent 10,637,859 by sating: that the patents “For example, some notable features of amended Claim 9 include a user interface that selects a set of a destination and a setting for transmitting image data to the destination from the plurality of sets of the destination and the setting, wherein the controller sets the predetermined destination, if the set is selected by the user interface and the controller sets to inhibit the transmission of the image data to the another destination, and wherein the interface transmits the image data to the set predetermined destination in accordance with the set setting.” However examiner disagrees as Patent 10,637,859 teaches “and an interface that transmits the image data to the set destination in accordance with the set setting, wherein the controller inhibits transmission of the image data to another destination other than a destination of an authenticated user, and wherein the controller changes, if the transmission of the image data to the another destination is inhibited by the controller, a destination of image data from the destination stored in the storage to the destination of the authenticated user, and the interface transmits the image data to the changed destination in 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 9-13 and 16-37 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-17 U.S. Patent No. 10,637,859. Although the claims at issue are not identical, they are not patentably distinct from each other because they substantially recite the same subject matter. Claims 9-17 of the instant application is substantially similar to claims 1-9 of 10,637,859.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SIMON P KANAAN/Primary Examiner, Art Unit 2492